Citation Nr: 0200747	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  99-13 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to increased rating for transurethral 
resection of the prostate and resection of the bladder neck 
contracture with chronic epididymo-orchitis, currently rated 
30 percent.

2.  Entitlement to an effective date prior to October 24, 
1990 for the grant of compensation benefits for transurethral 
resection of the prostate and resection of the bladder neck 
contracture with chronic epididymo-orchitis under 38 U.S.C.A. 
§ 1151.

(The veteran's claim of clear and unmistakable error in an 
April 1989 Board of Veterans' Appeals (Board) decision that 
denied compensation benefits for a urinary tract disorder 
under the provisions of 38 U.S.C. 351, is the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Nashville, Tennessee. 

In a November 1998 decision the Board found that a claim for 
compensation benefits for a urinary tract condition was 
reopened on the basis of a change in the pertinent law and 
regulation, and granted compensation benefits for 
transurethral resection of the prostate and release of 
bladder neck contracture under the provisions of 38 U.S.C.A. 
§ 1151.  In a November 1998 decision the RO implemented the 
Board's decision and assigned a 10 percent rating for 
transurethral resection of the prostate and release of 
bladder neck contracture effective from October 24, 1990.  In 
a July 1999 decision the RO increased the 10 percent rating 
to 30 percent for transurethral resection of the prostate and 
release of bladder neck contracture with chronic epididymo-
orchitis.

The veteran's representative maintains that the veteran has 
erectile dysfunction secondary to the service-connected 
genitourinary disability and that he is thus entitled to 
special monthly compensation for loss of use of a creative 
organ.  This issue is referred to the RO for further 
consideration.  The issue of an increased rating for the 
transurethral resection of the prostate and release of 
bladder neck contracture with chronic epididymo-orchitis will 
be discussed in the Remand section of this decision.



FINDINGS OF FACT

1.  In April 1989 the Board denied the veteran claim for 
compensation benefits for a urinary tract disorder under 
38 U.S.C. 351 (now 38 U.S.C.A. § 1151 (West 1991)).

2.  On October 24, 1990 the veteran filed to reopen his claim 
for compensation benefits for a urinary tract condition.  

3.  In November 1998 the Board granted compensation benefits 
for a transurethral resection of the prostate and release of 
bladder neck contracture under the provisions of 38 U.S.C.A. 
§ 1151.

4.  In November 1998 the RO correctly assigned October 24, 
1990, the date of receipt of claim, as the effective date for 
the grant of service connection for a transurethral resection 
of the prostate and release of bladder neck contracture.


CONCLUSION OF LAW

The criteria for an effective date prior to October 24, 1990 
for the grant of compensation benefits for transurethral 
resection of the prostate and resection of the bladder neck 
contracture with chronic epididymo-orchitis under 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 1989 the Board denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a genitourinary 
disability.  This decision is final.  38 U.S.C.A. § 7104 
(West 1991)

Received at the RO on October 24, 1990 was an application to 
reopen the claim compensation benefits for a genitourinary 
disability pursuant to 38 U.S.C.A. § 1151.  

In November 1998 the Board granted service connection for as 
transurethral resection of the prostate and release of 
bladder neck contracture.  In November 1998 the RO assigned 
October 24, 1990, the date of receipt of claim, as the 
effective date of the grant.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duty to 
assist.  The new law also enhanced the duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, § 
7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the VCAA.  However, the veteran was 
notified of the requirements necessary to establish his claim 
in the statement of the case.  Also, all pertinent evidence 
identified has been obtained.  The Board is satisfied that 
the VA has met requirements of the VCAA and the current 
decision is not prejudicial to the veteran. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim re-opened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); see 
also 38 C.F.R. § 3.400 (2001).

For re-opened claims the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later, except as provided in 38 C.F.R. § 20.1304(b)(1) 
(2000).  38 C.F.R. § 3.400(r) (2000).

In this case the veteran's initial claim for compensation 
benefits for a genitourinary disability under 38 U.S.C.A. 
§ 1151 was denied by the Board in April 1989. That decision 
is final.  Received on October 24, 1990 was the veteran's 
application to reopen his claim.  The veteran has made no 
allegation that he filed an application to reopen his claim 
prior to October 24, 1990.  On November 1998 the RO assigned 
as the effective for the grant of compensation benefits for a 
genitourinary disability under 38 U.S.C.A. § 1151, October 
24, 1990, the date of receipt of the reopened claim.  The 
Board concurs with this effective date.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 


ORDER

Entitlement to an effective date prior to October 24, 1990 
for the grant of compensation benefits for transurethral 
resection of the prostate and resection of the bladder neck 
contracture with chronic epididymo-orchitis under 38 U.S.C.A. 
§ 1151 is denied.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran was granted entitlement to benefits under 
38 U.S.C.A. § 1151 by a Board decision in November 1998.  A 
rating decision in July 1999 evaluated the genitourinary 
disability as 30 percent disabling from October 24, 1990.

The Board notes that the ratings for the genitourinary system 
were changed in 1994.  Under the old rating criteria, 
Diagnostic Code 7527 provided that prostate infections were 
evaluated as chronic cystitis under Diagnostic Code 7512 in 
accordance with resulting functional disturbance of the 
bladder.  A 10 percent evaluation was assigned for moderate 
chronic cystitis with pyuria and diurnal and nocturnal 
frequency.  A 20 percent evaluation contemplated moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus.  A 40 percent evaluation required severe 
cystitis with urination at intervals of one hour or less; 
contracted bladder.  In addition, under Diagnostic Code 7526, 
a minimum 20 percent rating was assigned for resection of the 
prostate gland.  38 C.F.R. § 4.115a.

Under the new rating criteria, there is now no Diagnostic 
Code 7526.  Diagnostic Code 7527, 38 C.F.R. § 4.115b (2000), 
now provides that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals will be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  A 20 percent evaluation is assigned for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent evaluation contemplates requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.   

Under urinary tract infection, a 10 percent rating is 
assigned for long term drug therapy, 1-2 hospitalizations per 
year and /or requiring intermittent intensive management.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  Urinary frequency is rated 20 percent 
disabling with daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
40 percent rating contemplates daytime voiding interval of 
less than one hour or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.  

The Board notes that the current 30 percent rating was 
assigned under the urinary tract infection provisions of 
38 C.F.R. § 4.115(b) provided in the new criteria.  There is 
no indication that the old criteria were considered.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) held that where a law or 
regulation changes after a claim has been filed but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran must be applied. 

In addition, the representative maintains that the veteran 
has to use a catheter and a 30 percent rating should be 
assigned for obstructive voiding under Diagnostic Code 7527.  
He also maintains that a separate rating should be assigned 
for chronic epididymo-orchitis under Diagnostic Code 7525. 

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the residuals of the 
transurethral resection of the prostate 
and resection of the bladder neck 
contracture disabilities in issue since 
October 1990 up to the present which that 
are not already on file.  

2.  The RO should arrange for a VA 
examination by an urologist to determine 
the severity of the residuals of the 
transurethral resection of the prostate 
and resection of the bladder neck 
contracture with chronic epididymo-
orchitis.  The claims folder and a copy 
of this remand must be made available to 
the examiner to review in conjunction 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folder has been reviewed.  
All testing deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history 
concerning the veteran's treatment 
history and current complaints. The 
examiner should specify daytime voiding 
intervals and the number of times the 
veteran is awakened at night in order to 
void.  To the extent possible, it is 
requested that the examiner identify any 
symptoms and findings which are a 
manifestation of the chronic epididymo-
orchitis

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
both the old and revised rating criteria 
and staged ratings as set forth in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also consider 
whether a separate rating is warranted for 
the chronic epididymo-orchitis under 
Diagnostic Code 7525, both under the old 
and revised rating criteria and whether an 
extraschedular evaluation is warranted.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


